DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16423473, entitled: PARCEL SHELF FOR SOUND MANAGEMENT IN VEHICLE, filed on 05/28/2019.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tray cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, the claim will be interpreted as best understood by the Examiner.  The Examiner recommends renumbering claims 2 and 3 to claims 3 and 2, respectively, for clarity.  It is noted that “a tray cover” is introduced in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahidi et al. (U.S. Pat. 9630567).
Regarding claim 20, Shahidi discloses a parcel shelf 106 for a vehicle 100 comprising: a tray 112 disposed between a trunk area and a cabin area of a vehicle 100 (as shown in Fig. 1); and a soundproofing partition 116 extending laterally between two distal end portions of the tray 112 such that the tray 112 is partitioned into a forward region and a rearward region (as shown in Fig. 3 below), and at least one secondary sound-redirecting member 143 disposed over the rearward region of the tray 112 and arranged such that sound redirected from the soundproofing partition 116 is further redirected by the secondary sound-redirecting member 143 along the extended sound pathway before entering the cabin area.


    PNG
    media_image1.png
    521
    718
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi et al. (U.S. Pat. 9630567) in view of Allen et al. (U.S. Pub. 20110277911).
Regarding claim 1, Shahidi teaches a parcel shelf 106 for a vehicle 100 (as shown in Fig. 1), comprising: a tray 112 disposed between a trunk area and a cabin area of a vehicle 100 (a seen in Fig. 1); and a soundproofing partition 116 extending laterally between two distal end portions of the tray 112 such that the tray 112 is partitioned into a forward region and a rearward region (as seen in Fig. 3 below), where the forward region includes a plurality of first openings 138, where the soundproofing partition 116 is configured such that the sound from the trunk area reaching the rearward region is redirected by the soundproofing partition 116 along an extended sound pathway before entering the cabin area, and where a sound level of the sound entering the cabin area from the extended sound pathway is reduced below a defined threshold level (as discussed in col. 5, lines 2-9, and seen in Fig. 1).
	Regarding claim 1, Shahidi is discussed above, and fails to explicitly teach where each of the first openings 138 is sealed to limit passage of sound from the trunk area into the cabin area through the forward region.  Allen teaches acoustic baffle members and methods for applying acoustic baffles in cavities, where it is often desirable to seal structural cavities, particularly in automobiles and other vehicles (see discussion in para. [0002], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the holes of Shahidi’s shelf, in order to reduce the transmission of noise or vibration through the cavity, or to prevent fluids from entering the cavity, as taught to be desirable by Allen.  
	Regarding claim 8, Shahidi teaches the parcel shelf 106, where the sound reaching the rearward region from the trunk area is redirected rearwardly by the soundproofing partition 116.  The Examiner notes that due to the position of the partition 116 on the shelf 106, with respect to the trunk area, the sound from the trunk area would be dampened.
	Regarding claim 9, Shahidi teaches the parcel shelf 106, where the extended sound pathway comprises a first path extending from the trunk area into the soundproofing partition 116, a second path extending from the soundproofing partition 116 to a rear windshield of the vehicle 100, and a third path extending from the rear windshield into the cabin area.  The Examiner notes that the sound the rear of the vehicle 100 travels from the trunk area, to the rear windshield, and on to the cabin of the vehicle 100.
	Regarding claim 10, Shahidi teaches the parcel shelf 106, where the soundproofing partition 116 includes a wall extending upwardly from a surface of the tray 112 (as shown in Fig. 3 below).
	Regarding claim 11, Shahidi teaches the parcel shelf 106, where each of the distal end portions of the tray includes a speaker mounting region (see 128, 136, & 138 in Fig. 3).
	Regarding claim 12, Shahidi teaches the parcel shelf 106, where the tray 112 comprises one or more mounting brackets to support one or more components in each of the distal end portions, and where the one or more components are selected from the group including a speaker, a lighting device and decorative device (see speaker 132, along with discussion in col. 3, lines 27-30).
	Regarding claim 13, Shahidi teaches the parcel shelf 106, further comprising: at least one secondary sound-redirecting member 143 disposed over the rearward region of the tray 112 and arranged such that sound redirected from the soundproofing partition 116 is further redirected by the secondary sound-redirecting member 143 along the extended sound pathway before entering the cabin area (as seen in Fig. 2).
	Regarding claim 14, Shahidi teaches the parcel shelf 106, where at least one of the soundproofing partition 116 and the secondary sound-redirecting member 143 is oriented obliquely with respect to the tray 112 (as seen in Fig. 3).
	Regarding claim 15, Shahidi teaches the parcel shelf 106, where the soundproofing partition 116 and each of the secondary sound-redirecting members 143 is oriented obliquely with respect to the tray 112 (as seen in Fig. 3).


    PNG
    media_image2.png
    521
    683
    media_image2.png
    Greyscale


Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi et al. in view of Allen et al. as applied to claim 1 above, and further in view of Oppliger (U.S. Pat. 9248781).
	Regarding claim 2, Shahidi is discussed above, and teaches the parcel shelf 106, where the sound is transmitted from the trunk area and enters into a first space between the tray 112 and the rearward region includes a plurality of second openings 136 for the sound to enter into the first space (as seen in Fig. 2).  However, Shahidi fails to teach where a tray cover is disposed over the tray 112.  Oppliger teaches a tray 22 within a vehicle 10, between a cabin area 12 and trunk area 14 of the vehicle 10, having a cover 30 disposed over the tray 22 (as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a cover over the tray of Shahidi’s tray, in order to provide an aesthetic appeal for the vehicle’s user, as is well known in the art.  
	Regarding claim 3, Oppliger teaches the parcel shelf, where the tray cover 30 includes one or more third openings 50 for the redirected sound from the rearward region to reach the cabin area 12.
	Regarding claim 4, Oppliger teaches the parcel shelf, where the tray cover 30 is disposed between the tray 22 and the cabin area 12 such that both the forward region and the rearward region are covered by the tray cover 30 (as seen in Fig. 3).
	Regarding claim 5, Shahidi and Oppliger are discussed above, and fail to explicitly teach where the parcel shelf’s 106, tray 112 comprises a metallic material or a composite material, or where the tray cover 30 comprises a plastic material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize a metallic or composite tray and a plastic tray cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The Examiner further notes that the tray of Shahidi appears to be a folded blank of metallic material, which is utilized in constructing frames for vehicles.  Further, regarding Oppliger’s cover, it is well known to utilize plastic, for its light weight and molding capabilities.
	Regarding claim 19, Shahidi and Oppliger teach a parcel shelf 106 for a vehicle 100, comprising: a tray 112 disposed between a trunk area and a cabin area of a vehicle 100 (as seen in Fig. 1); a soundproofing partition 116 extending laterally between two distal end portions of the tray 112 such that the tray 112 is partitioned into a forward region and a rearward region, where the soundproofing partition 116 is arranged on the tray 112 such that sound reaching the rearward region from the trunk area is redirected by the soundproofing partition 116 along an extended sound pathway before entering the cabin area, and where a sound level of the sound entering the cabin area from the extended sound pathway is reduced below a defined threshold level (as discussed in col. 5, lines 2-9); and a tray cover 30 (taught by Oppliger) disposed over the tray 112, where the tray cover 30 comprises one or more openings 50 for the redirected sound from the rearward region to reach the cabin area 12 along the extended sound pathway.
Claim(s) 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi et al. and Allen et al. as applied to claim 1 above, and further in view of Campbell (U.S. Pub. 20040075290).
Regarding claim 7, Shahidi and Allen are discussed above, but fail to teach the parcel shelf 106, where the soundproofing partition 116 comprises a dense foam material or a fabric material, capable of partially absorbing the sound.
	Regarding claim 17, Shahidi and Allen are discussed above, but fail to teach the parcel shelf 106, further comprising a soundproofing member applied to each of the plurality of first openings 138 of the forward region, where the soundproofing member is one of a soundproofing sticker or a soundproofing plug.
	With regards to claim 18, Shahidi and Allen are discussed above, but fail to teach the parcel shelf 106, further comprising at least one layer of a sound deadening material applied over a sub-region of the forward region of the first tray 112.
	Campbell teaches a vehicle acoustic barrier, comprising a soundproofing material 50 within apertures 15-32 of the panel 10, where the material 50 is made of a flexible foam material (as discussed in para. [0020], lines 11-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the soundproofing material of Campbell with the openings of tray of Shahidi and over sections of the tray, in order to provide an improved motor vehicle acoustic barrier that achieves excellent noise insulating properties, and is relatively light in weight, as taught to be desirable by Campbell (see discussion in para. [0006], lines 1-3).  
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Shahidi et al., Allen et al., Oppliger, and Campbell above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10807542 to Kato, 20130118831 to Kawai et al., and 7080712 to Tsuiki et al., all teach sound dampening devices for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-Jun-22
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632